Citation Nr: 0320284	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  95-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for rectus sheath 
hernia, currently evaluated as 20 percent disabling. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for adjustment disorder with mixed features and 
depression.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 1995 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At that time, the RO declined to 
assign a rating in excess of 20 percent for chronic 
prostatitis, and a compensable rating for rectus sheath 
hernia.  A January 1996 RO decision increased the rating for 
rectus sheath hernia to 10 percent disabling.  In May 1997, 
the RO increased the rating for chronic prostatitis to 40 
percent disabling, and the rating for rectus sheath hernia to 
20 percent disabling.  The Board remanded these issues to the 
RO in July 1998 for further development.  The RO has 
completed the development requested by the Board, and 
returned the case for further appellate review.

As addressed below, the veteran has initiated an appeal with 
regard to an April 2003 RO rating decision which granted 
service connection for adjustment disorder with mixed 
features and depression and assigned an initial 10 percent 
evaluation, and denied entitlement to TDIU.  The Board has 
listed these claims on the title page for procedural purposes 
only.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
April 2003, the RO also granted service connection for 
residuals of rectus sheath hernia scar and assigned an 
initial 10 percent evaluation.  This rating has not been 
appealed and is not before the Board. 


REMAND

The veteran claims that he is entitled to a rating in excess 
of 40 percent for his service connected chronic prostatitis.  
He has attributed his poor state of health with weakness, 
vomiting, lethargy and genital itching to his service 
connected prostatitis.  His private and VA clinical records 
reflect that he has been prescribed multiple courses of 
antibiotic medications for diagnoses of chronic prostatitis, 
cystitis, urinary tract infection (UTI) and sexually 
transmitted disease (STD).  Prostate gland injuries are rated 
according to voiding dysfunction or urinary tract infection, 
whichever condition is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2002).  A rating in excess of 40 
percent is assignable for voiding dysfunction requiring the 
use of absorbent materials, or urinary tract infection with 
"poor renal function" to be evaluated under the criteria 
for renal function.  The record does not contain medical 
opinion as to whether the veteran manifests "poor renal 
function," and, if so, whether such dysfunction is 
attributable to service connected chronic prostatitis.

The veteran has also attributed symptoms of severe stomach 
pain, heartburn and bowel dysfunction to his service 
connected rectus sheath hernia with scar.  An October 2000 VA 
intestines examination appeared to attribute the veteran's 
diarrhea to his residuals of "rectal" hernia, but offered 
no rationale for this conclusion.  Additionally, the recent 
VA examinations of record do not address the criteria of 
whether there has been a recurrence of the hernia and, if so, 
whether it is readily reducible or requires support by a 
truss.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2002).  
Furthermore, the VA examinations of record are inadequate to 
address the scar disability under the recently revised 
criteria such as the presence or absence of soft tissue 
damage, frequent loss of covering of skin over the scar, 
and/or whether the such scar results in limitation of motion 
of the part affected.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).

Based upon the above, the Board finds that the veteran should 
be afforded VA examinations in order to ascertain all 
elements of disability associated with his service connected 
chronic prostatitis and rectus sheath hernia.  In so doing, 
the Board notes that a June 2002 VA mental disorders 
examination included opinion that the veteran was "unable to 
work because of his medical problems."  The "medical 
problems" identified by the examiner included the veteran's 
service connected prostatitis and "rectal" pain.  
Accordingly, the examination reports should include opinion 
as to whether the veteran's service connected chronic 
prostatitis and/or rectus sheath hernia markedly interferes 
with his employability.  See 38 C.F.R. § 3.321(b) (2002).

Finally, Board notes that, in a rating decision dated in 
April 2003, the RO granted service connection for an 
adjustment disorder with mixed features and depression, and 
assigned an initial 10 percent evaluation.  The RO also 
denied a claim for TDIU.  In April 2003, the veteran's 
representative submitted a timely Notice of Disagreement 
(NOD) with these decisions.  38 C.F.R. §§ 20.201, 20.302(a) 
(2002).  These issues are remanded to the RO for issuance of 
a Statement of the Case (SOC) in order to afford the veteran 
the opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must send the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103 on the issues of 
entitlement a rating in excess of 40 
percent for chronic prostatitis, and 
ratings in excess of 20 percent for rectus 
sheath hernia.

2.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his chronic 
prostatitis and rectus sheath hernia since 
February 1999.  The RO should take 
appropriate steps to obtain any other 
records identified by the veteran as 
relevant to his claims on appeal, to 
include his VA clinical records from the 
East Orange, VA Medical Center since March 
2003.

3.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for a genitourinary examination, 
with benefit of review of the claims 
folder, in order to determine the current 
nature and severity of his chronic 
prostatitis.  The examiner should be 
requested to provide all clinical findings 
and diagnoses which can be attributed to 
the veteran's service connected chronic 
prostatitis (as opposed to non-service 
connected disease), to include whether 
service connected prostatitis results in 
voiding dysfunction requiring the use of 
an appliance or wearing of absorbent 
materials and/or results in renal 
dysfunction.  In the event the examiner 
determines that renal dysfunction could be 
attributed to service connected 
prostatitis, the examiner should comment 
on the veteran's generalized state of 
health and the presence or absence of 
hypertension and edema.  The examiner 
should also conduct appropriate laboratory 
testing to measure the decrease in kidney 
function, such as the levels of 
albuminuria and creatine.  The examiner 
should also provide opinion as to whether 
the veteran's chronic prostatitis 
disability markedly interferes with his 
employability or requires frequent 
hospitalization.

4.  The RO should schedule the veteran for 
a gastrointestinal examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his rectus sheath hernia.  The 
examiner should be requested to provide 
clinical findings as to whether there has 
been a recurrence of the rectus sheath 
hernia and, if so, the size of such 
hernia, the reducibility of such hernia 
and/or requirements for support by a belt.  
The examiner should also provide opinion 
as to whether any of the veteran's 
digestive system complaints, such as 
diarrhea, stomach pain, and heartburn, are 
attributable to the rectus sheath hernia 
disability, and provide rationale for this 
opinion.  The examiner should also provide 
opinion as to whether the veteran's rectus 
sheath hernia disability markedly 
interferes with his employability or 
requires frequent hospitalization.

5.  The RO should furnish the veteran and 
his accredited representative an SOC which 
advises him of the Reasons and Bases for 
declining an initial rating in excess of 
10 percent for adjustment disorder with 
mixed features and depression, and the 
denial of the claim for entitlement to 
TDIU.

6.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


